                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                         Case No. 20-mj-2027DPR

 JAMES D. COLLINS,

                               Defendant.

                  MOTION OF THE UNITED STATES FOR PRETRIAL
                   DETENTION HEARING PURSUANT TO TITLE 18,
                      UNITED STATES CODE, SECTION 3142(f)

       The United States of America, by the United States Attorney for the Western District of

Missouri, does hereby move that the Court order a pretrial detention hearing pursuant to 18 U.S.C.

§ 3142(f), for the purpose of presenting evidence to determine whether any condition or

combination of conditions of release will reasonably assure Defendant’s appearance as required

by the Court and the safety of other persons and the community. As grounds for the motion, the

United States submits that:

       1.      There is probable cause to believe that Defendant committed the offense of
               possession, with intent to distribute, a mixture or substance containing a detectable
               amount of fentanyl, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C);

       2.      Defendant poses a risk to the safety of others in the community; and

       3.      Defendant poses a flight risk.

                               SUPPORTING SUGGESTIONS

       Subsection 3142(f) of Title 18 of the United States Code provides that a hearing must be

held by the appropriate judicial officer to determine whether any condition or combination of

conditions will reasonably assure a defendant’s appearance and the safety of any other person in
the community if the attorney for the Government moves for such a hearing and if the case involves

an offense under the Controlled Substances Act (21 U.S.C. § 801 et seq.) for which imprisonment

for 10 years or more is possible. In this case, Defendant is charged with possession, with intent to

distribute, a mixture or substance containing a detectable amount of fentanyl, a crime for which a

sentence 20 years’ imprisonment is possible.

       The Government further submits that, in light of the Complaint filed in this case, there is

probable cause to believe Defendant violated 21 U.S.C. § 841(a)(1) and (b)(1)(C). Section 3142(e)

provides that a presumption that a defendant will not appear for subsequent court appearances

arises if the offense is one enumerated under the Controlled Substance Act. Accordingly, the

Government contends that, upon a showing that there exists probable cause that Defendant

committed the offense of possession, with intent to distribute, a mixture or substance containing a

detectable amount of fentanyl, there is a legal presumption, subject to rebuttal by Defendant, that

no condition or combination of conditions will reasonably assure Defendant’s appearance or assure

the safety of the community. See United States v. Apker, 964 F.2d 742, 743–44 (8th Cir. 1992);

United States v. Dorsey, 852 F.2d 1068, 1069–70 (8th Cir. 1988).

       Additionally, under the Bail Reform Act, there is a presumption that the likelihood of flight

increases with the severity of the charges, the strength of the Government’s case, and the penalty

that conviction could bring. See Apker, 964 F.2d at 744; see also United States v. Soto Rivera, 581

F.Supp 561 (D.C. Puerto Rico 1984); United States v. Menster, 481 F.Supp. 1117 (D.C. Fla. 1979).

       Section 3142(g) lists the factors this Court should consider in determining whether the

Court can fashion conditions that will “reasonably assure the appearance of the person as required

and the safety of any other person and the community.” These factors include: (1) the nature and

the circumstances of the offense charged; (2) the weight of the evidence against the defendant; (3)



                                                 2
the history and the characteristics of the defendant, including his or her criminal history, and; (4)

the nature and the seriousness of the danger to the community that would be posed by the

defendant’s release. 18 U.S.C. § 3142(g); Tortora, 922 F.2d at 885–86. Danger to the community

does not only refer to physical violence, but extends to any likely conduct that will harm the

community, including the potential for continued criminal activity. United States v. Tortora, 922

F.2d 880 (1st Cir. 1990).

       To further support the Government’s contention that Defendant is a risk to the safety of the

community and presents a flight risk, the Government offers that:

       1.      Since the beginning of October 2019, the Springfield, Missouri, metropolitan area
               has experienced numerous suspected heroin and/or fentanyl overdoses. The media
               has reported on multiple fatal overdoses during this time. As an individual involved
               in the distribution of heroin and/or fentanyl in the area, Defendant represents a
               substantial danger to the safety of this community.

       2.      The investigation in this matter revealed that Defendant is the leader of a heroin
               and/or fentanyl drug trafficking organization in the Springfield, Missouri, area, and
               that he has supplied multiple distributors in the area with heroin and/or fentanyl.

       3.      On or about April 20, 2020, Defendant possessed approximately 331.1 grams of
               fentanyl and a firearm. That same date, investigators seized processing equipment,
               including a blender with residue, two boxes of sandwich bags, a box of vinyl gloves,
               a box of face masks, two digital scales with residue, an empty bottle of Dormin (a
               cutting agent), empty Dormin capsules, and a pair of used vinyl gloves with residue,
               from a residence known to law enforcement as one frequented by Defendant for the
               purpose of diluting the heroin and/or fentanyl he distributes into the Springfield,
               Missouri, community.

       4.      Law enforcement records suggest that Defendant has a history of criminal activity
               that includes the following convictions or adjudications: possession of a controlled
               substance, tampering in the first degree, resisting or interfere with a felony arrest,
               distribution of a controlled substance, non-support of 12 payments, and felon in
               possession of a firearm.

       5.      Defendant has known ties to St. Louis, Missouri, and Chicago, Illinois.




                                                 3
       For the foregoing reasons, the United States requests that a detention hearing be held and

that Defendant be denied bail.

                                                     Respectfully submitted,

                                                     TIMOTHY A. GARRISON
                                                     United States Attorney
                                                     Western District of Missouri


                                            By       /s/ Jessica R. Keller
                                                     Jessica R. Keller
                                                     Special Assistant United States Attorney
                                                     Missouri Bar No. 69322
                                                     901 East St. Louis Street, Suite 500
                                                     Springfield, Missouri 65806-2511



                                     Certificate of Service

       The undersigned hereby certifies that a copy of the foregoing was delivered on April 21,
2020, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.

                                                     /s/ Jessica R. Keller
                                                     Jessica R. Keller
                                                     Special Assistant United States Attorney




                                                 4
